DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011-210763 in view of JP2011-510488.
JP2011-210763 discloses a heat treatment method of heating a substrate by irradiating
with a flash lamps (abstract) comprising a substrate susceptor (74) with supports (8) contacting
a back surface of substrate (W; Figure 1), irradiating a front surface of substrate with flash lamps (FL; Figure 1), substrate supports such that the support surface has a planar surface
(Figures 4, 6, 11) so that back surface of substrate smoothly rubs against. JP2011-210763 does not disclose a substrate supports with a shape of a sphere wherein it is cut by a cutting plane and a flash lamp irradiation time between 0.1-100 milliseconds. JP2011-510488 discloses substrate support with a shape of a sphere wherein it is cut by a cutting plane (Figures 4B, 4C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included substrate support with a shape of a sphere wherein it is cut by a cutting plane as discloses by JP2011-510488 in the heat treatment method of JP2011-201763 because, substrate support with a shape of a sphere wherein it is cut by a cutting plane allow substrate to be held in place more securely. While neither JP2011-210763 nor JP2011-510488 discloses a flash lamp irradiation time between 0.1-100 milliseconds. It is evident in either prior art reference substrate will be heated for a certain period of time. It would have been obvious to one of ordinary skill in the art to have an irradiation time between 0.1-100 milliseconds as a matter of design choice.

Response to Arguments
Applicant's arguments filed 2/4/22 have been fully considered but they are not persuasive. Applicant argues JP2011-210763 fails to teach support surfaces of substrate supports are parallel to the plane of the holding plate and that the inclined surface is not in a plane parallel to holding plate.  Examiner directs Applicant’s attention to Figures 6 and 7 which illustrates that the upper support surface (where the substrate (W) rests) of substrate support indeed includes a plane that is parallel to the plate of the holding plate such that if the substrate warps during irradiation the back surface of substrate will smoothly rub against substrate support surface.  Applicant goes on to argue that while JP2011-510488 does disclose a hemispherical substrate support (312a) with a flattened upper surface (313a), prior art ‘488 does not disclose flash lamp heating but instead discloses pulsed laser annealing.  Examiner submits JP2011-510488 was not cited to disclose flash lamp heating.  JP2011-510488 was cited to show that it is known to have a spherical substrate support wherein top surface is cut making it planar so that it is parallel to the holding plate. Using broadest reasonable interpretation, it is within the level of ordinary skill to substitute the substrate support of JP2011-510488 for the substrate support of JP2011-210763 wherein the motivation to combine allows substrate to be held/supported more efficiently during heating.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and show the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



stf								/SHAWNTINA T FUQUA/May 7, 2022							Primary Examiner, Art Unit 3761